          Case 1:16-cr-00174-DAD-BAM Document 104 Filed 01/27/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00174-DAD-BAM
12                                Plaintiff,             STIPULATION AND ORDER REGARDNG
                                                         STATUS CONFERENCE
13                         v.
                                                         DATE: January 28, 2021
14   DEVONE JOHNSON,                                     TIME: 2:00 P.M.
                                                         COURT: Hon. Barbara A. McAuliffe
15                               Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on January 28, 2021.

21          2.     By this stipulation, initiated by the United States of America, the parties stipulate that the

22 status conference may be continued to February 11, 2021, to allow time for further settlement

23 discussions.

24          IT IS SO STIPULATED.

25

26
27

28

                                                         1
30
         Case 1:16-cr-00174-DAD-BAM Document 104 Filed 01/27/21 Page 2 of 2

     Dated: January 26, 2021                                MCGREGOR W. SCOTT
 1                                                          United States Attorney
 2
                                                            /s/ ANTONIO J. PATACA
 3                                                          ANTONIO J. PATACA
                                                            Assistant United States Attorney
 4

 5
     Dated: January 26, 2021                                /s/ ROGER BONAKDAR
 6                                                          ROGER BONAKDAR
 7                                                          Counsel for Defendant
                                                            Devone Johnson
 8

 9
10                                        FINDINGS AND ORDER

11         Based upon the stipulation and representations of the parties, the Court orders the status

12 conference be continued from January 28, 2021 to February 11, 2021 at 2:00 pm before Magistrate

13 Judge Sheila K. Oberto.

14
     IT IS SO ORDERED.
15

16     Dated:    January 27, 2021                            /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
30
